Exhibit 10.14

 

LOGO [g74258g38v83.jpg]

 

2002 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), dated ‹GRANT DATE›
between Secure Computing Corporation, a Delaware corporation (“Company”), and
‹EMPLOYEE›‹NAME› (the “Employee”), is entered into as follows:

 

WITNESSETH:

 

WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company's continued growth; and

 

WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company and to assure his or her continued commitment to the success of the
Company, the Compensation Committee of the Board of Directors of the Company or
its delegates (the “Administrator”) has determined that the Employee shall be
granted a stock award (“Stock Award”) covering shares of the Company's common
stock (the “Shares”), subject to the restrictions stated below and in accordance
with the terms and conditions of the 2002 Stock Incentive Plan (the “Plan”).
Capitalized terms used but not defined in this Agreement have the meanings
assigned to them in the Plan.

 

THEREFORE, the parties agree as follows:

 

1. Grant of Stock Award. Subject to the terms and conditions of this Agreement
and of the Plan, the Company hereby grants to the Employee a Stock Award
covering ‹SHARES› Shares and hereby issues such Shares to the Employee.

 

2. Vesting Schedule. Subject to Employee's not experiencing a Termination during
the following vesting term, the interest of the Employee in the Shares shall
vest and become nonforfeitable as follows: Twenty-five percent (25%) of the
restricted stock units vest in one year. The remainder of the restricted stock
units shall vest in equal installments each quarter thereafter until fully
vested over the following three years. Therefore, provided the Employee has not
experienced a Termination prior to the close of business as the vesting date,
the interest of the Employee in the Shares shall become fully vested and
nonforfeitable on that date. The Shares will be held with the Company or an
agent of the Company until the Shares have vested. Upon each vesting date the
Company or the agent of the Company holding the Shares will surrender to the
Company a sufficient number of Shares acquired under this Agreement to satisfy
applicable required withholding taxes as set forth in Section 7(a) below.

 

3. Termination. In the event of the Termination of the Employee, all of the
Shares held by the Employee which have not vested and which remain forfeitable
as of the date of Termination shall be forfeited to the Company as of such date,
without payment by the Company of any amount with respect thereto. Any
forfeiture will be effected by the Company in such manner and to such degree as
the Administrator, in its sole discretion, determines, and will in all events
(including as to the provisions of this Section 3) be subject to Applicable
Laws. To enforce any restrictions on the Shares, the Administrator may require
the Employee to deposit the certificates representing the Shares, with stock
powers or other transfer instruments approved by the Administrator endorsed in
blank, with the Company or an agent of the Company to hold in escrow until the
restrictions have lapsed or terminated. The Administrator may also cause a
legend or legends referencing the restrictions be placed on the certificates.

 

4. Change in Control. In the event that an Event occurs (as defined in the Plan)
the Shares shall immediately become fully vested and nonforfeitable effective as
of immediately prior to and contingent upon consummation of the Event.



--------------------------------------------------------------------------------

5. Transfer Restrictions. Except as otherwise provided for in this Agreement,
the Shares or rights granted hereunder may not be sold, pledged or otherwise
transferred until the Shares become vested and nonforfeitable in accordance with
Sections 2 and 3.

 

6. Stockholder Rights. The Employee shall be entitled to all of the rights and
benefits generally accorded to stockholders with respect to the Shares. All
dividends on Shares that are subject to any restrictions, including vesting,
shall be subject to the same restrictions, including those set forth in
Section 2, as the Shares on which the dividends were paid.

 

7. Taxes.

 

(a) The Employee shall be liable for any and all taxes, including withholding
taxes, arising out of this grant and the vesting of Shares hereunder, or any
other transaction or event occurring with respect to the Shares if and to the
extent required by Applicable Law. In the event that the Company is required to
withhold taxes at the time the Shares vest and the restrictions on the Shares
lapse (or at such other time as required by applicable laws, including in
connection with the filing of the Section 83(b) election described below), the
Employee shall make a cash payment in an amount necessary to satisfy applicable
required withholding taxes, surrender a sufficient number of whole Shares
acquired under this Agreement as are necessary to satisfy the applicable minimum
statutory withholding amount or satisfy the payment of the withholding taxes in
a form agreed to by the Company. The Employee will receive a cash refund for any
fraction of a surrendered Share not necessary for required withholding taxes. To
the extent that any surrender of Shares or payment of cash or alternative
procedure for such payment is insufficient, the Employee authorizes the Company,
its affiliates and subsidiaries, which are qualified to deduct tax at source, to
deduct all applicable required withholding taxes from the Employee's
compensation. The Employee agrees to pay any amounts that cannot be satisfied
from wages or other cash compensation, to the extent permitted by law. For
purposes of this Agreement, the Company shall calculate any applicable income
required to be recognized and withholding taxes arising in connection with the
issuance or vesting of the Shares using the same method of determining fair
market value of a share of its common stock as the Company uses in determining
fair market value under the Plan.

 

(b) The Employee understands that Section 83(a) of the Internal Revenue Code of
1986, as amended (the “Code”), taxes as ordinary income the difference between
the amount paid for the Shares and the fair market value of the Shares as of
(i) the date of issuance of the Shares in the case of vested Shares that are not
subject to a substantial risk of forfeiture, and (ii) the date forfeiture
restrictions on the Shares lapse. In this context, “restrictions” mean the
forfeiture obligation in the event of the Termination as set forth in Sections 2
and 3 of this Agreement and the restriction on transferability as set forth in
Section 4 of this Agreement. The Employee understands that the Employee may
elect to be taxed as to the unvested Shares at the time such Shares are issued,
based on the value of the Shares at the issuance date rather than when and as
the forfeiture restrictions lapse (on the vesting dates), by filing an election
under Section 83(b) (an “83(b) Election”) of the Code with the Internal Revenue
Service within 30 days from the date of issuance. The Employee acknowledges that
the foregoing is only a summary of the effect of United States federal income
taxation with respect to issuance and vesting of the Shares hereunder, and does
not purport to be complete. The Company has directed the Employee to seek
independent advice regarding the applicable provisions of the Code, the income
tax laws of any municipality, state or foreign country in which Employee may
reside, the tax consequences of the Employee’s death, and the decision as to
whether or not to file an 83(b) Election (as well as appropriate advice and
assistance with the actual filing of any such 83(b) Election) in connection with
the issuance of the Shares. The Company has not provided any tax advice to the
Employee in connection with the issuance of the Shares hereunder.

 

(c) Regardless of any action the Company takes with respect to any or all income
tax, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Employee acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by him or her is and remains the
Employee's responsibility and that the Company (i) makes no representations nor
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this issuance of Shares, including the vesting of the Shares or
the subsequent sale of the Shares; and (ii) does not commit to structure the
terms or any aspect of this issuance of

 

2



--------------------------------------------------------------------------------

Shares to reduce or eliminate the Employee’s liability for Tax-Related Items.
Prior to the vesting of the Shares, the Employee shall pay the Company any
amount of Tax-Related Items that the Company may be required to withhold as a
result of the Employee’s receipt of Shares that cannot be satisfied by the means
previously described. The Company may refuse to deliver the Shares if the
Employee fails to comply with the Employee’s obligations in connection with the
Tax-Related Items.

 

8. Plan Information. The Employee acknowledges that the Employee has received
copies of the Plan and the Plan prospectus from the Company and agrees to
receive stockholder information, including copies of any annual report, proxy
statement and periodic report, from the Company’s website at:
http://www.securecomputing.com/invest.cfm?p=irol-sec&skey=1049. The Employee
acknowledges that copies of the Plan, Plan prospectus, Plan information and
stockholder information are available upon written or telephonic request to the
Company’s legal department.

 

9. Acknowledgment and Waiver. By accepting this grant of a Stock Award, the
Employee acknowledges and agrees that:

 

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time unless otherwise provided in the Plan or this Agreement;

 

(b) the grant of Stock Awards is voluntary and occasional and does not create
any contractual or other right to receive future grants of Stock Awards or
Shares, even if Stock Awards or Shares have been granted repeatedly in the past;

 

(c) the Employee’s participation in the Plan shall not create a right to further
employment with Employer, shall not create an employment agreement between the
Employee and his or her Employer and shall not interfere with the ability of
Employer to terminate the Employee's employment relationship at any time with or
without cause and it is expressly agreed and understood that employment is
terminable at the will of either party, insofar as permitted by law;

 

(d) Stock Award grants, Shares and resulting benefits are an extraordinary item
that does not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and is outside the scope of the
Employee’s employment contract, if any; and Stock Award grants, Shares and
resulting benefits are not part of normal or expected compensation or salary for
any purposes, including, but not limited to calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments insofar
as permitted by law; and

 

(e) in consideration of this grant of a Stock Award, no claim or entitlement to
compensation or damages shall arise from termination of this Stock Award or
diminution in value of the Shares resulting from Termination by the Company or
the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and the Employee irrevocably releases the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting the terms of this Agreement, the Employee shall be deemed irrevocably
to have waived any entitlement to pursue such claim.

 

10. Miscellaneous.

 

(a) The Company shall not be required to treat as the owner of Shares, and
associated benefits hereunder, any transferee to whom such Shares or benefits
shall have been so transferred in violation of this Agreement.

 

(b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.

 

(c) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Employee at Employee’s
address then on file with the Company.

 

3



--------------------------------------------------------------------------------

(d) The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Employee with respect to the subject matter
hereof, and may not be modified adversely to the Employee's interest except by
means of a writing signed by the Company and the Employee. This Agreement is
governed by the laws of the state of Delaware. In the event of any conflict
between the terms and provisions of the Plan and this Agreement, the Plan terms
and provisions shall govern. Certain other important terms governing this
contract are contained in the Plan.

 

(e) The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 

        SECURE COMPUTING CORPORATION

Accepted by Employee:

 

     

 

By

                   

Tim Steinkopf

Senior Vice President, CFO

 

RETAIN THIS AGREEMENT FOR YOUR RECORDS

 

4